Case 5:20-cv-06537-VKD Document 1-1 Filed 09/17/20 Page 1 of 3




                  EXHIBIT 1
                                                 Case 5:20-cv-06537-VKD Document 1-1 Filed 09/17/20 Page 2 of 3
                                                                                                                   ELECTRONICALLY FILED BY
                                                                                                                   Superior Court of California,
                                                                                                                   County of Monterey
                                          ANTHONY J PEREZ, ESQ. SBN                    —
                                                                                         298739                    0n 4/21/2020       9:07   AM
                                          RYAN     C.     BLAKE, ESQ.         —   SBN 309700                       By: Christina Flores,       Deputy
                                          AVREK          LAW FIRM
                                          2350 SE BRISTOL STREET
                                          Newport Beach, CA 92660
                                          Tel: (949) 313—3577
                                          Fax: (949) 313-1432
                        (DWNOUCﬁ-DCDN—A




                                          Attorneys for     Plaintiff,       ANABEL CERVANTES


                                                                             SUPERIOR COURT STATE OF CALIFORNIA

                                                                                  FOR THE COUNTY OF MONTEREY


                                          ANABEL CERVANTES                                                   CASE NO:20CVOO1276

                                                                          Plaintiff,                         COMPLAINT FOR DAMAGES
                                          VS.


                                          STANLEY ZESCH;                 J   MILNER ENTERPRISES,
                                          2N0; and        DOES      1    through 100, Inclusive,

                                                                          Defendants.


                                                   PLAINTIFF ALLEGES:


NNMMNMMMWLAAAAAAA—xw;
                                                   ’1.
                                                             Plaintiff is     ignorant of the true      names and    capacities of Defendants          DOES     1



gNCDU‘I-waJOCOWNO'JO‘IwaON-AO
                                          through 100, inclusive, and therefore sues said Defendants by such                                 fictitious     names
                                          pursuant t0 California              Code         of Civil Procedure Section 474.          Plaintiff will   amend    the

                                          complaint t0 allege the true                     names and   capacities of said Defendants         when     the   same
                                          have been ascertained.

                                                   2.        All   corporations sued herein were doing business                in   the State 0f California at

                                          all   times mentioned herein.

                                                   3.        At    all   said times each Defendant        was   the agent of   each other Defendant, and

                                          was    lasting within     the course and scope of said agency.

                                                   4.        At    all   said times mentioned herein, Defendants,              and with the permission         of

                                          each other Defendant, negligently conducted themselves, and did negligently own, lease,




                                                                                             COMPLAiNT FOR DAMAGES
                                                            Case 5:20-cv-06537-VKD Document 1-1 Filed 09/17/20 Page 3 of 3



                                                        Operate, entrust, maintain, and repair a certain motor vehicle so as to cause the                             same   to

                                                        strike   and   injure Plaintiff   on   0r about   May      22, 2018,    En   the County 0f Monterey, State of

                                                        California, legally   causing     Plaintiff to   sustain injury   and    suffer general, special         and property

                                                        damages.

                                                                 WHEREFORE          PLAINTIFF PRAYS judgment against the Defendants, and each                               0f

                                                        them, for general, special and property             damages as
                              CD(OWNOJO'l-th-A




                                                                                                                               shall   be proved   at   trial;   costs of suit

                                                        incurred herein; interest on the complaint, and for such further relief as the Court                             may
                                                        deem     equitable and proper.




                                                        DATED:      U(   AW “19w                             By:        m
                                                                                                            AVREK LAW FIRM


                                                                                                                                        @{QV
                                                                                                                       Attorneyks'aar Plaintiff,
                                                                                                                       ANABEL CERVANTES




NNMNNNMNN—Au—LAAAAAAAA




                         m‘dmtﬁwa—‘CDCOW‘NJO'JUI-wa-A




                                                                                                                   2
                                                                                                  COMPLAINT FOR DAMAGES
